COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS

 Cesar Saviel Salinas-Tinoco,                  '
                                                               No. 08-13-00310-CR
                             Appellant,        '
                                                                 Appeal from the
 v.                                            '
                                                           Criminal District Court No. 7
 The State of Texas,                           '
                                                             of Dallas County, Texas
                                               '
                            State.
                                                '              (TC# F-1222231-Y)




                                          ORDER

       The Court GRANTS the Appellant’s second motion for extension of time to file the brief

until July 20, 2014. NO FURTHER MOTIONS FOR EXTENSION OF TIME TO FILE

THE APPELLANT’S BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that the Hon. Rosalind A. Kelly, the Appellant’s Attorney,

prepare the Appellant’s brief and forward the same to this Court on or before July 20, 2014.

       IT IS SO ORDERED this 10th day of June, 2014.



                                                    PER CURIAM

Before McClure, C.J., Rivera and Rodriguez, JJ.